Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 1/7/2022 has been entered. Claims 1-3 remain pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0015952 to Omachi et al. 
Regarding claim 1, Omachi et al. discloses a microneedle device comprising: 
a substrate (support sheet 2); 
microneedles (microprojections 4) disposed on the substrate (support sheet 2); and 
a coating layer (drug layer 5) formed on the microneedles (microprojections 4), 
wherein a length of the microneedles is 300 to 500 µm (paragraph 137 discloses that the height of the microprojections 4 is between 100 and 500 µm, which includes the entire claimed range), 
the microneedles (microprojections 4) are disposed on the substrate (support sheet 2) at a density of 28 to 80 microneedles/cm2 (paragraph 132 discloses that the support sheet 2 is in the form of a 1 cm square patch; paragraph 95 discloses that the distribution density of microprojections can be varied 
the coating layer (drug layer 5) comprises a biologically active substance comprising Japanese encephalitis vaccine (paragraph 137).
Regarding claim 2, Omachi et al. discloses the claimed invention as discussed above concerning claim 1, and Omachi et al. further discloses that the microneedle device of claim 1 is designed for causing less skin irritation than microneedle devices having microneedles disposed on a substrate at a density of 156 to 640 microneedles/cm2, due to the fact that 1.) this is a functional limitation (When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01), and 2.) a microneedle device, as taught by Omachi et al., having fewer than a density of 156 to 640 microneedles/cm2 would necessarily produce less skin irritation because there are fewer microneedles to pierce the skin (e.g., fewer needles per unit area produces less skin irritation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omachi et al. in further view of U.S. Publication No. 2015/0305739 to Rolandi et al.
Regarding claim 2, Omachi et al. discloses the present invention as discussed above concerning claim 1, and the Examiner is of the position that Omachi et al. has sufficient disclosure to anticipate claim 2 as discussed above.
Nonetheless, Rolandi et al. further teaches that a lower density of microneedles per unit area on a microneedle device correlates to reducing or eliminating the induction of an inflammatory response to the microneedle device (paragraph 160).
As such, it would have been obvious that the device of Omachi et al. having a density of microneedles in the range recited in claim 1 (i.e., in the range of 28 to 80 microneedles/cm2) would be a density per area of the microneedles that is less than a density of 156 to 640 microneedles/cm2, and therefore device of Omachi et al. would cause less skin irritation because there are fewer microneedles to pierce the skin, as taught by Rolandi et al., as a lower density of microneedles per unit area correlates to reducing or eliminating the induction of an inflammatory response to the microneedle device (paragraph 160 Rolandi et al.).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omachi et al. in further view of U.S. Publication No. 2006/0275170 to Ameri et al.
Regarding claim 2, Omachi et al. discloses the present invention as discussed above concerning claim 1, and the Examiner is of the position that Omachi et al. has sufficient disclosure to anticipate claim 2 as discussed above.
Nonetheless, Ameri et al. teaches that a lower density of microneedles per unit area ona microneecle device minimizes bleeding and irritation following application to the skin of a subject (paragraph 106).
It would have been obvious that the device of Omachi et al. having a density of microneedles in the range recited in claim 1 (i.e., in the range of 28 to 80 microneedles/cm2) would be a density per area of the microneedles that is less than a density of 156 to 640 microneedles/cm2, and therefore the device of Omachi et al. having a density of 156 to 640 microneedles/cm2 would cause less skin 
The device of Omachi et al. in view of the teachings of Ameri et al. will hereinafter be referred to as the device of Omachi et al., in view of the teachings of Ameri et al.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omachi et al., either alone, or in further view of Rolandi et al., in further view of “Alternative Methods for Eye and Skin Irritation Tests: An Overview” by Vinardell et al.
Regarding claim 3, the Examiner is of the position that the device of Omachi et al. either alone, or in further view of Rolandi et al., teaches the limitations of claim 2, as discussed above, but neither Omachi et al. nor Rolandi et al. expressly teach that the skin irritation is indicated by a primary irritation index of Draize method.
Vinardell et al. teaches that a Draize method is well known in the art of skin irritation testing, (paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have evaluated skin irritation caused by the device of Omachi et al., either alone or in further view of Rolandi et al., by utilizing a Draize method test, as taught by Vinardell et al., since the Draize method is a commonly used scientific method for assessing skin irritation (paragraph 11 of Vinardell et al.).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omachi et al., either alone, or in further view of Ameri et al., in further view of “Alternative Methods for Eye and Skin Irritation Tests: An Overview” by Vinardell et al.
Regarding claim 3, the Examiner is of the position that Omachi et al. discloses the limitations of claim 2, as discussed above, or in the alternative, the device of Omachi et al., in view of the teachings of Ameri et al., as discussed above teaches the claimed invention as recited in claim 2, but neither Omachi 
Vinardell et al. teaches that a Draize method is well known in the art of skin irritation testing, (paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have evaluated skin irritation caused by the device of Omachi et al., or the device of Omachi et al. in view of Ameri et al., by utilizing a Draize method test, as taught by Vinardell et al., since the Draize method is a commonly used scientific method for assessing skin irritation (paragraph 11 of Vinardell et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) submitted 1/7/2022 have been considered but are moot because the new ground of rejection has been applied to the amended claims.
However, the Examiner would like to address Applicant’s contention that unexpected results (minimized unwanted skin pigmentation) are achieved by the claimed microneedle density when used to administer Japanese encephalitis vaccine. 
First, it is noted that the features upon which applicant relies (i.e., that the claimed density of microneedles produces an unexpected minimization of pigmentation) are not recited in the rejected claim(s) (i.e., the effect (minimized pigmentation) of the specific claimed density of microneedles is not recited in the claims). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In the event that the Applicant were to amend the claims to specify the unexpected effect of using the claimed microneedle density to administer Japanese encephalitis vaccine to minimize pigmentation, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the structure of Omachi et al. is capable of performing the intended use, i.e., using 
Second, Omachi et al. discloses the claimed invention, including the claimed microneedle density range (via paragraphs 132, 95 and 97) as well as the specific biologically active substance (Japanese encephalitis vaccine, paragraph 137). While Omachi et al. does not discuss a reduction in pigmentation as a result of using the specific density and biologically active substance combination as claimed, Omachi et al. nonetheless expressly discloses these structural limitations. The fact that Applicant has recognized another advantage (minimizing pigmentation) which would flow naturally from following the suggestion of the prior art (Omachi et al.’s microneedle density to administer Japanese encephalitis vaccine; see paragraphs 132, 95, 97 and 137) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783